Exhibit 10.1


Portions of this Exhibit have been omitted
pursuant to a request for confidential treatment.
The omitted portions are marked by ***** and have
been filed separately with the Commission.


AMENDMENT TO THE COLLABORATION AND SUPPLY AGREEMENT
BETWEEN SOLIGENIX, INC., ENTERON PHARMACEUTICALS, INC. AND SIGMA-TAU
PHARMACEUTICALS, INC.


This amendment (the "Amendment") is entered into effective as of the 26th day of
July, 2011 (the “Amendment Effective Date”) by and between, on the one hand,
Soligenix, Inc. (formerly known as DOR BioPharma, Inc.), a Delaware corporation
(“SOLIGENIX”), Enteron Pharmaceuticals, Inc., a Delaware corporation a
wholly-owned subsidiary of Soligenix (“Enteron”, and together with Soligenix,
the “Company”) and on the other hand, Sigma-Tau Pharmaceuticals, Inc.
(“Sigma-Tau”).


WHEREAS, Sigma-Tau and Company entered into an agreement titled Collaboration
and Supply Agreement dated as of February 11, 2009 (the "Agreement").  The
parties now wish to amend the Agreement as set forth herein;


WHEREAS, Sigma-Tau and the Company entered into a Waiver of Right of First
Negotiation dated January 18, 2011, where Sigma-Tau waived its right of first
negotiation under Section 2.2 of the Agreement to extend its exclusive
appointment and related sublicense under Section 2.1 of the Agreement to the
EUROPEAN TERRITORY (as defined in the Agreement); and


WHEREAS, Sigma-Tau made an independent bid to Company (outside the scope of
Section 2.2 of the Agreement) for such appointment and sublicense to the
EUROPEAN TERRITORY, and Company has duly accepted such bid;


NOW, THEREFORE, in consideration of the mutual promises of the parties contained
in this Amendment, and for other good and valuable consideration, the parties
agree as follows:


1.   All capitalized terms not defined herein shall have the meanings described
to them in the Agreement.


2.   Section 1.5 is deleted in its entirety and amended to read as follows:


“APPROVAL” or “APPROVED” means all necessary approval granted by the appropriate
AGENCY for any country in the TERRITORY for the manufacture, sale, and
distribution of the PRODUCT and AG PRODUCT
 
 
1

--------------------------------------------------------------------------------

 
 
(The information below marked by ***** has been omitted pursuant to a request
for confidential treatment.  The omitted portion has been filed separately with
the Commission.)


for an indication(s), which may include the FDA for the U.S. and the European
Medicines Agency for the European Union.


3.   Section 1.21 is hereby amended by inserting the following after the words
“the European Union”:




“(to the extent that rights to the PRODUCT are not already sublicensed or
licensed by SOLIGENIX or its AFFILIATES in such entrant country)”


4.   Section 1.57 is deleted in its entirety and amended to read as follows:


"TERRITORY" means the United States of America (including its territories and
possession, as well as Puerto Rico), Canada and Mexico, as well as the EUROPEAN
TERRITORY.


5.   Section 2.2 is hereby deleted.


6.   Section 9.1 is deleted in its entirety and amended to read as follows:


9.1.1           STPI and COMPANY agree that the following milestone has been
paid and is no longer due and owing to SOLIGENIX: one million U.S. Dollars
(U.S.$1,000,000) to be paid within  thirty (30) days of receipt of a report,
certified by SOLIGENIX, stating that the first patient in the PHASE 3 TRIAL has
been administered the PRODUCT;


STPI shall pay to SOLIGENIX the following amounts plus VAT, if applicable:


9.1.2           one million U.S. Dollars (U.S.$1,000,000) to be paid within
thirty (30) days of receipt of a report from SOLIGENIX showing that the PHASE 3
TRIAL has successfully achieved its primary endpoint consistent with the FDA's
Special Protocol Assessment (SPA) feedback in support of an NDA;


9.1.3           one million U.S. Dollars (U.S.$1,000,000) to be paid within
thirty (30) days of receipt of a report from SOLIGENIX showing that the PHASE 3
TRIAL has successfully achieved its primary endpoint consistent with the
European Medicines Agency's Protocol Assistance feedback in support of an MAA;


9.1.3           ***** to be paid within thirty (30) days upon the cumulative NET
SALES in the United States of America (including its territories and
 
 
2

--------------------------------------------------------------------------------

 
 
(The information below marked by ***** has been omitted pursuant to a request
for confidential treatment.  The omitted portion has been filed separately with
the Commission.)


 possession, as well as Puerto Rico), Canada and Mexico, having achieved twenty
five million U.S. Dollars (U.S.$ 25,000,000);


9.1.4           ***** to be paid within thirty (30) days upon the NET SALES in
the United States of America (including its territories and possession, as well
as Puerto Rico), Canada and Mexico, for a consecutive twelve (12) month period
exceeding fifty million U.S. Dollars (U.S.$50,000,000);


9.1.5           five million U.S. Dollars (U.S.$5,000,000) to be paid within ten
(10) days of the execution of the Amendment dated July 26, 2011 extending STPI’s
exclusive appointment and related sublicense under Section 2.1 of the Agreement
to the EUROPEAN TERRITORY;


9.1.6           ***** to be paid within thirty (30) days of receipt of a report
from SOLIGENIX showing that SOLIGENIX has obtained APPROVAL for PRODUCT from the
European Medicines Agency;


9.1.7           ***** to be paid within thirty (30) days upon the cumulative NET
SALES in EUROPEAN TERRITORY, having achieved twenty million Euros (€20,000,000);
and


9.1.8           ***** to be paid within thirty (30) days upon the NET SALES in
the EUROPEAN TERRITORY, for a consecutive twelve (12) month period exceeding
forty million Euros (€40,000,000).


For the avoidance of doubt, each of the above milestones will be payable only
once for each event described.


The above milestone payments are to be considered STPI's contribution to and
reimbursement of the costs and expenses related to the PHASE 3 TRIAL and other
activities necessary to obtain and maintain the MARKETING AUTHORIZATIONS.
Accordingly, SOLIGENIX undertakes to utilize such milestones payments received
prior to the granting of the MARKETING AUTHORIZATIONS only for the furtherance
of the PHASE 3 TRIAL and other PRODUCT development activities necessary to
obtain and maintain the MARKETING AUTHORIZATIONS in the TERRITORY or relevant
subdivision thereof; SOLIGENIX shall send to STPI quarterly reports showing the
proper allocation of the above milestones payments.


1.   The attached Appendix B-1 shall be added to, and incorporated into,
Appendix B of the Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.   Appendix C of the Agreement is deleted in its entirety and replaced with
the new Appendix C, dated July 26, 2011, attached hereto.
 
3.   In addition to and without limiting any other rights set forth in the
Agreement and subject to the last sentence in this section 8, in the event that
neither STPI, nor its distributors, nor STPI’s AFFILIATES, have had a first
commercial sale of the PRODUCT (which shall mean a sale or transfer for value,
not including providing free PRODUCT for clinical trial purposes) by the second
(2nd) anniversary of SOLIGENIX obtaining APPROVAL for PRODUCT from the European
Medicines Agency in at least one (1) of the following countries of the EUROPEAN
TERRITORY: the United Kingdom, France, Spain, Italy or Germany (the “Major
Market”), then provided that the PRODUCT has been timely supplied by SOLIGENIX
in accordance with the terms of the Agreement, SOLIGENIX shall have the right to
terminate this Amendment (including, without limitation, the rights to
COMMERCIALIZE the PRODUCT in the EUROPEAN TERRITORY as provided hereunder) upon
ninety (90) days’ prior written notice to STPI. Upon STPI satisfying the
conditions in the clause above, SOLIGENIX shall have no further rights under
this Section 8 of this Amendment only, but shall continue to retain all other
rights under the Agreement as amended by this Amendment.  Upon such a
termination, STPI’s rights under the previous terms and conditions of the
Agreement, prior to the execution of this Amendment, shall remain in full force
and effect, as if this Amendment had never been in effect.  SOLIGENIX’s
termination right under this Section 8 shall not apply if the first commercial
sale of the PRODUCT in the European Territory becomes commercially unreasonable
or impracticable due to an existing Generic Product in the Major Market,
regulatory activity by an AGENCY which either changes the label from the
initially approved label or issues a warning with respect to the class of drugs
in which the Product is classified, and which would have a material and adverse
effect on the Product, unfavorable final reimbursement or pricing on the PRODUCT
by a government which would have a material and adverse effect on the
COMMERCIALIZATION of the PRODUCT, legal activity within a country of the
EUROPEAN TERRITORY which prohibits the sale of the Product, or has a material
and adverse effect on the manufacture or sale of the PRODUCT,  or  a serious
adverse drug reaction occurs with the PRODUCT, the intensity or frequency of
which materially exceeds that known for equivalent products, in each case so
long as  the foregoing were not under STPI’s control.


Accepted and Agreed:


Soligenix, Inc.
By /s/ Christopher J. Schaber                                
Name Christopher J. Schaber                                 
Title President and CEO                                          
Date July 26, 2011                                                     
Sigma-Tau Pharmaceuticals, Inc.
By /s/ Gregg Lapointe                                
Name Gregg Lapointe                                 
Title CEO                                                      
Date July 26, 2011                                       

 
Enteron Pharmaceuticals, Inc.
By /s/ Christopher J. Schaber                                   
Name Christopher J. Schaber                                   
Title President and CEO                                            
Date July 26, 2011                                                      
 

 
 
4

--------------------------------------------------------------------------------

 
 
Appendix B-1


EUROPEAN PATENT RIGHTS




LKF Ref. No.
Title
Serial No.
Filing Date
Status
Patent No.
502.206CH
METHOD OF TREATING INFLAMMATORY DISORDERS OF THE GASTROINTESTINAL TRACT USING
TOPICAL ACTIVE CORTICOSTEROIDS
02723424.4
15-Oct-2003
Granted
1392321
502.206DE
 
02723424.4
15-Oct-2003
Granted
1392321
502.206DK
 
02723424.4
15-Oct-2003
Published
 
502.206EP
 
02723424.4
15-Oct-2003
Granted
1392321
502.206FR
 
02723424.4
15-Oct-2003
Published
 
502.206GB
 
02723424.4
15-Oct-2003
Granted
1392321
502.206IE
 
02723424.4
15-Oct-2003
Granted
1392321
502.206LU
 
02723424.4
15-Oct-2003
Granted
1392321
502.206MC
 
02723424.4
15-Oct-2003
Granted
1392321
502.206NL
 
02723424.4
15-Oct-2003
Granted
1392321
502.206SE
 
02723424.4
15-Oct-2003
Granted
1392321
502.208CH
Treatment of Graft-Versus-Host Disease and Leukemia with BDP
05856121.8
22-Jun-2007
Published
 
502.208DE
 
05856121.8
22-Jun-2007
Granted
602005023655.4-08
502.208DK
 
05856121.8
22-Jun-2007
Published
 
502.208EP
 
05856121.8
22-Jun-2007
Granted
1830857
502.208FR
 
05856121.8
22-Jun-2007
Published
 
502.208GB
 
05856121.8
22-Jun-2007
Published
 
502.208IE
 
05856121.8
22-Jun-2007
Granted
1830857
502.208LU
 
05856121.8
22-Jun-2007
Published
 
502.208MC
 
05856121.8
22-Jun-2007
Granted
1830857
502.208NL
 
05856121.8
22-Jun-2007
Published
 
502.208SE
 
05856121.8
22-Jun-2007
Published
 



 
5

--------------------------------------------------------------------------------

 
 
(The information below marked by ***** has been omitted pursuant to a request
for confidential treatment.  The omitted portion has been filed separately with
the Commission.)


Appendix C
July 26, 2011


SUPPLY PRICE


With respect to the United States of America (including its territories and
possession, as well as Puerto Rico), Canada and Mexico:


SOLIGENIX shall sell and deliver to STPI the PRODUCT and AG PRODUCT at a SUPPLY
PRICE equal to thirty-five percent (35%) of the NET SALES of the PRODUCT and AG
PRODUCT. For the sake of good order, SOLIGENIX declares that such thirty-five
percent (35%) SUPPLY PRICE is to be allocated as follows:


(i)  
FULLY BURDENED MANUFACTURING COST as a transfer price for the PRODUCT and AG
PRODUCT, to be paid within thirty (30) days of receipt of the relevant invoice
(the "FIXED COMPONENT"); and



(ii)  
The remaining amount (representing the remainder of the purchase price for the
PRODUCT) to be paid within thirty (30) days of the end of each calendar quarter
(the "PERCENTAGE COMPONENT").



With respect to the EUROPEAN TERRITORY:


SOLIGENIX shall sell and deliver to STPI the PRODUCT and AG PRODUCT at a SUPPLY
PRICE equal to forty percent (40%) of the NET SALES of the PRODUCT and AG
PRODUCT. For the sake of good order, SOLIGENIX declares that such forty percent
(40%) SUPPLY PRICE is to be allocated as follows:


(i)  
FULLY BURDENED MANUFACTURING COST as a transfer price for the PRODUCT and AG
PRODUCT, to be paid within thirty (30) days of receipt of the relevant invoice
(the "FIXED COMPONENT"); and



(ii)  
The remaining amount (representing the remainder of the purchase price for the
PRODUCT) to be paid within thirty (30) days of the end of each calendar quarter
(the "PERCENTAGE COMPONENT").



STPI agrees that, while it has the discretion to set the pricing for the PRODUCT
and AG PRODUCT, the SUPPLY PRICE shall in no event be less than ***** of the
FIXED COMPONENT.


For the avoidance of doubt, in no case shall the SUPPLY PRICE (i.e., the FIXED
COMPONENT plus the PERCENTAGE COMPONENT) exceed forty percent (40%) of the NET
SALES of the PRODUCT in the EUROPEAN TERRITORY, or thirty-five percent (35%) of
the NET SALES of the PRODUCT in the United States of America (including its
territories and possession, as well as Puerto Rico), Canada and Mexico.
 
 
6

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, but subject to Article 9.3, upon the expiration
of the last to expire VALID CLAIM covering the PATENT RIGHTS, the SUPPLY PRICE
shall be reduced to a percentage of NET SALES of the PRODUCT or AG PRODUCT to be
mutually agreed upon by the parties. If the parties are unable to agree, either
party may, by written notice to the other party, have such dispute referred to
the respective officers designated below, or their successors, for attempted
resolution by good faith negotiation within thirty (30) days after such notice
is received. Such designated officers are as follows:


For SOLIGENIX: Christopher J. Schaber, Ph.D., President and CEO


For STPI: Gregg Lapointe, Chief Executive Officer


In the event that the designated officers are not able to resolve the dispute
within such thirty (30)-day period, or such other period of time as the parties
may mutually agree to in writing, the dispute shall be referred to and finally
and exclusively resolved as follows:


(i)  
Each party shall appoint an independent expert with reasonably significant and
demonstrable experience in the pharmaceutical industry. Such appointees shall
reasonably collaborate and appoint an independent expert who they reasonably
believe is capable of determining the amount of the reduction in SUPPLY PRICE
(such person, the "ARBITRATOR").



(ii)  
The ARBITRATOR shall be instructed to deliver a decision in respect of the
foregoing reduction amount that is not above or below each of the parties' last
best offer and that otherwise takes into consideration applicable legal,
regulatory, commercialization and customary marketing concerns related to the
PRODUCT and AG PRODUCT. The ARBITRATOR shall be instructed that its decision
with respect to the reduction shall be delivered in ten (10) business days (or
such time as the parties may mutually agree or the ARBITRATOR may reasonably
request), in writing and shall include a statement describing in reasonable
detail the decision of the ARBITRATOR. The decision of the ARBITRATOR shall be
final and binding and conclusive upon the parties for all purposes under this
AGREEMENT (absent fraud or manifest bad faith by the ARBITRATOR). The fees and
expenses of the ARBITRATOR shall be shared equally by the parties.





The remainder of this page is intentionally blank.
 
 
 
7

--------------------------------------------------------------------------------